Citation Nr: 1502747	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy. 

2. Entitlement to service connection for a cardiac disorder, characterized by chest pain and irregular heartbeat, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 2006.

The issue of entitlement to service connection for peripheral neuropathy is before the Board on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issue of entitlement to service connection for a cardiac disorder is before the Board on appeal from a March 2006 rating decision issued by the VA RO in Salt Lake City, Utah.

In October 2014, the Appeals Management Center (AMC) granted service connection for radiculopathy, right lower extremity; consequently, this issue is not on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of entitlement to service connection for peripheral neuropathy and a cardiac disorder were last before the Board in June 2014.  The Board remanded these issues for further development, to include providing the Veteran with a VA examination.  See June 2014 Board Decision.

Pursuant to the Board's June 2014 remand directives, the AMC provided the Veteran with an opportunity to identify additional records to be associated with the claims file, obtained outstanding VA medical records (VAMRs), scheduled a VA examination, and readjudicated the Veteran's service connection claims for peripheral neuropathy and a cardiac disorder.  See October 2014 Supplemental Statement of the Case.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran testified before the undersigned at a March 2014 Travel Board hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the case file.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a peripheral neuropathy disorder.

2. The Veteran has not been diagnosed as having a cardiac disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for entitlement to service connection for a cardiac disorder, to include as secondary to service-connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A September 2005 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2014 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided a clear rationale in support of his opinion.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The October 2014 VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

Service Connection for Peripheral Neuropathy

The Veteran's service treatment records (STRs) show that he injured his back in service (October 2000) and that he experienced numbness in his toes and tingling in his leg on the right side.  See August 2001, May 2002, June 2002 STRs; see also August 2005 Report of Medical History.  However, his STRs indicate that although he injured his back and in October 2000 had a preliminary assessment of "probable neuropathy, there is no service department diagnosis of or treatment for a peripheral neuropathy disorder.

In November 2005, a VA examiner observed that the Veteran did not have any neurological problems on physical examination.  Similarly, in January 2006 a private neurological consultation revealed no diminished sensation or lower extremity weakness and normal deep tendon reflexes, bilaterally.

Eventually following service, the Veteran received service connection for a back disorder characterized as spondylolysis with disc desiccation and associated radiculopathy of the right lower extremity. However, in October 2014, a VA examiner found that the Veteran has never been diagnosed as having peripheral neuropathy of the lower extremities and observed that the Veteran had not been treated for such a disorder.  The Veteran reported experiencing occasional numbness in the toes of his left foot.  However, a physical examination revealed no motor or sensory abnormalities in the lower extremities due to peripheral neuropathy, to include intact vibratory and light touch sensations bilaterally and no weakness.  The examiner attributed the Veteran's diminished left ankle reflex to his service-connected radiculopathy and concluded that "there is no diagnosis for peripheral neuropathy at the time of this exam . . . [and] no evidence that a peripheral neuropathy exists at the time of this exam."

The October 2014 VA examination report constitutes highly probative evidence that weighs against service connection for peripheral neuropathy.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current peripheral neuropathy disorder.

The Board has considered the Veteran's statements regarding his peripheral neuropathy.  At the March 2014 hearing, he testified that his peripheral neuropathy causes numbness and tingling in both legs and that his symptoms manifested in service.  He also testified that a nurse diagnosed him as having peripheral neuropathy.  Similarly, during the October 2014 VA examination, the Veteran reported that he experiences numbness in his toes on the left foot about once a month for up to a few hours at a time.  

The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis.  However, he is not competent to diagnose his symptoms or attribute them to military service.  Whether the Veteran has a peripheral neuropathy disorder and whether that disorder relates to service is medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  Thus, in so far as the Veteran's statements indicate that he has been diagnosed as having a peripheral neuropathy disorder that relates to service, they are outweighed by the VA examiner's finding-a finding rendered by a medical professional-that the Veteran has never been diagnosed as having a peripheral neuropathy disorder.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, absent a diagnosis the Veteran's reported peripheral neuropathy does not qualify for service connection on a direct or secondary basis.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a peripheral neuropathy disorder, is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for a Cardiac Disorder

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id.

Because the Veteran is claiming entitlement to service connection for a cardiac disorder and cardiovascular-renal diseases are considered chronic diseases under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply.  Service connection for a cardiac disorder may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran experienced chest pain in service that was associated with gastrointestinal problems and anxiety.  April, May, June, August 2003 STRs; see also June 2004 STRs.  In May 2003, he was assessed as having "probable cardiovascular disease" and in June 2003 he underwent a left heart cardiac catheterization to address an inferior ischemia.  However, later that same year he was diagnosed has having GERD and found not to have cardiac chest pain.  June, October, December 2003 and February 2005 STRs.

In July 2005, the Veteran reported a history of "irregular heartbeat."  However, his heart functioning appeared normal on physical examination and he was not diagnosed as having a heart disorder.  Chest X-rays and pulmonary function test results were normal and the Veteran's cardiac workup was negative.  See April 2005 and September 2005 STRs (noting that the Veteran's heart rate, heart rhythm, heart size, and pulmonary vascularity were normal, and detecting no murmurs).

In November 2005, a VA examiner found that the Veteran had a regular heart rate and rhythm and no murmurs or gallops on physical examination.  The examiner observed that the Veteran can complete 50 pushups in a minute without difficulty.  In December 2005, the Veteran complained of chest pain that decreased with stretching and belching and a physical examination confirmed that his heart rhythm was normal.  See October 2014 VA Examination Report. 

More recently, a July 2011 cardiovascular evaluation revealed regular heart rate and rhythm and no symptoms of cardiac problems.  A March 2013 cardiovascular evaluation also revealed that the Veteran had a regular heart rate and rhythm; the Veteran denied chest pain and/or shortness of breath.

In October 2014, a VA examiner found that the Veteran "has never been diagnosed or treated for a cardiac" disorder.  The examiner noted that the Veteran has experienced intermittent chest pain since 2003, but has not experienced any chest pain since November 2013 and has never been diagnosed as having ischemic heart disease, myocardial infarction, congestive heart failure, cardia arrhythmia, heart valve condition, an irregular heartbeat, or an infectious heart disorder.  He also noted that diagnostic studies show normal heart functioning, to include normal variants and no pathologic cardiac conditions.  The October 2014 VA examiner concluded that because "there is no evidence that a cardiac condition has been diagnosed or treated . . . it is less likely as not that the veteran's cardiac disorder characterized by chest pain is due to or aggravated by military service or service-connected hypertension as there is no documentation that a cardiac condition exists or has existed.

The October 2014 VA examination report constitutes highly probative evidence that weighs against service connection for a cardiac disorder, to include as secondary to service-connected hypertension.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a cardiac disorder.

The Board has considered the Veteran's statements regarding his cardiac disorder.  In his August 2005 Report of Medical History, the Veteran stated that he experienced chest pressure in service as well as an abnormal heart beat and a myocardial infarction.  In December 2005, he stated that he was diagnosed as having a "stress induced heart attack" in 2003.  At the March 2014 Travel Board hearing, the Veteran testified that he has experienced a gripping sensation in his chest since 2002 and that he feels like a net is constricting his heart.

As an initial matter, the medical evidence does not show that the Veteran has ever experienced or been diagnosed as having a heart attack or other cardiac disorder.  See October 2014 VA Examination Report.  Thus, the Veteran's statement that he has a heart condition is outweighed by the VA examiner's finding-which was based on an extensive review of the medical records-that the Veteran has never been diagnosed as having a cardiac disorder.  Id.

Whether the Veteran has a cardiac disorder that relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  The Veteran's statements regarding the etiology of his chest pain are not based on medical training and/or experience.  Consequently, in so far as these statements indicate that he has a cardiac disorder that manifested in service or otherwise relates to service, to include as secondary to his service-connected hypertension, the statements do not constitute competent evidence and are outweighed by the VA examiner's finding-which was rendered by a medical professional-that the Veteran does not have a cardiac disorder  See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a cardiac disorder, to include as secondary to service-connected hypertension, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
ORDER

Service connection for peripheral neuropathy is denied. 

Service connection for a cardiac disorder, to include as secondary to service-connected hypertension, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


